IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-50,823-03


EX PARTE KENNETH EUGENE FOSTER, JR.




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 96-CR-5255 FROM THE

186TH DISTRICT COURT OF BEXAR COUNTY



Per Curiam. Hervey, J., not participating.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas Code
of Criminal Procedure, Article 11.071, Section 5.
	Applicant was convicted of capital murder on May 1, 1997.  We affirmed the conviction
and sentence on direct appeal.  Foster v. State, No. 72,853 (Tex. Crim. App. June 30, 1999). 
On April 28, 1999, applicant filed his initial application for writ of habeas corpus pursuant to
Article 11.071.  We denied relief.  Ex parte Foster, No. WR-50,823-01 (Tex. Crim. App.
March 6, 2002).  On June 14, 2007, applicant filed a subsequent application for writ of habeas
corpus.  After review of the claims we dismissed that application as an abuse of the writ.  Ex
parte Foster, WR-50,823-02 (Tex. Crim. App. August 7, 2007).
	In this second subsequent application, applicant again argues that he is entitled to habeas
relief. (1)  We have reviewed the application and it does not meet the requirements of Article
11.071, Section 5, for consideration of subsequent claims.  This application is dismissed as
an abuse of the writ; the motion for stay of execution is denied.
	IT IS SO ORDERED THIS THE 27TH DAY OF AUGUST, 2007.
Do Not Publish











1. Applicant has also submitted a "Suggestion" that the Court consider, on its own motion, our
previous decisions in his direct appeal of June 30, 1999, and his initial habeas corpus application of
March 6, 2002. We decline Applicant's invitation, and we will take no action on that pleading.